This appeal is from an interlocutory order granting complainant temporary alimony, suit money, and counsel's fees in a suit by her for alimony unconnected with divorce as authorized by Section 3197, Revised General Statutes of 1920, Section 4989, Compiled General Laws of 1927.
Appellants contend that the decree appealed from was error because the record discloses that the appellee had deserted the appellant, that the appellee did not have the requisite legal domicile to file the bill in this cause, that the bill is predicated on acts of cruelty as grounds for divorce, but shows only isolated instances of such cruelty, that the appellee had not been legally divorced from a former marriage, and for other reasons.
We have examined the record in the light of each and every challenge to it and while we do not at this time attempt to adjudicate any of them, even if some of them on final hearing may be established, ample support is found for the decree allowing temporary alimony, suit money, and counsel's fees, and it is therefore affirmed.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., absent and not participating because of illness.